Muse, Christopher J., J.
The Commonwealth elected not to appear at the second scheduled hearing on this matter.
The administrative record establishes that the plaintiff was surprised by the sudden stop of the “claimant,” that the uncontradicted testimony of the plaintiff is that she traveled at a safe distance and a safe speed when the claimant made the sudden stop, leading to very minor property damage to the claimant, thus negating a finding of negligence.
The decision of the hearing officer was not based on substantial evidence in the record, and was arbitrary and capricious.
The decision of the Board of Appeal on Motor Vehicle Liability Policies and Bonds is vacated.